ON MOTION FOR REHEARING
The question presented on appeal for adjudication was whether the credit life insurance coverage issued pursuant to or in connection with a master loan commitment was in violation of particular provisions of the Texas Insurance Code and the master insurance policy. After our judgment of affirmance and for the first time in its motion for rehearing, Great Commonwealth has drafted points of error to challenge the legal and factual sufficiency of the evidence to show the coverage was issued “pursuant to or in connection with a master loan com*608mitment.” The challenges are unavailing, for points of error raised for the first time in a motion for rehearing are too late to be considered. Watson v. Glen Falls Insurance Company, 505 S.W.2d 793, 797 (Tex.1974).
The motion for rehearing is overruled.